IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-40357
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE C. VARGAS-PEREZ,

                                          Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. L-99-CR-1088-1
                          - - - - - - - - - -
                           February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose

Vargas-Perez has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Vargas has received a copy of counsel’s motion and brief, but has

not filed a response.    Our independent review of the brief and

the record discloses no nonfrivolous issue.    Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.